Exhibit 10.29

 

MEMORANDUM OF AGREEMENT    Norwegian Shipbrokers’ Association’s Memorandum of
Agreement for sale and purchase of ships. Adopted by The Baltic and
International Maritime Council (BIMCO) in 1956. Dated: 22nd January 2007   
Code-name    SALEFORM 1993    Revised 1966, 1983 and 1986/87.

Cobelfret Bulk Carriers N. V. of Antwerp, Belgium

hereinafter called the Sellers, have agreed to sell, and

Quintana Maritime Limited (QML) of Quintana Maritime Limited, Trust Company
Complex,

Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands , MH 96960 or a company
to be

nominated and guaranteed by QML pursuant to clause 23 hereof

hereinafter called the Buyers, have agreed to buy

Name: M/V “Lowlands Beilun”

Classification Society/Class: ABS

Built: May 1999         By: Holla Engineering & Heavy Industries Ltd., Samko
Shipyard, South Korea (present name Hyundai Samko)

Flag: Belgian             Place of Registration: Antwerp

Call Sign: 0NDA         Grt: 85,906

IMO Number: 9172208/ Class: 9936360

hereinafter called the Vessel, on the following terms and conditions:

Definitions

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax.

“Classification Society” or “Class” means the Society referred to in line 4.

 

1. Purchase Price US$73,000,000 (United States Dollars Seventy Three Million)

 

2 Deposit

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price within 3 (three) banking
days after signing of this agreement by both parties on fax copies or three
(3) banking days after the Charterers’ consent as referred to in Clause 18 last
paragraph has been obtained, whichever is the later. This deposit shall be
placed with Fortis Bank, Brussels and held by them in a joint account for the
Sellers and the Buyers, to be released in accordance with joint written
instructions of the Sellers and the Buyers. Interest, to be credited to the
Buyers. Bank charges to be split equally.

 

3. Payment

The said Purchase Price shall be paid in full free of bank charges to Fortis
Bank, Brussels on delivery of the Vessel, but not later than 3 banking days
after the Vessel is in every respect physically ready for delivery in accordance
with the terms and conditions of this Agreement and Notice of Readiness has been
given in accordance with Clause 5.



--------------------------------------------------------------------------------

4. Inspections

The Buyers have inspected the Vessel and her class records, therefore the sale
is outright.

 

5. Notices, time and place of delivery

 

a) The Sellers shall keep the Buyers well informed of the Vessel’s itinerary and
shall provide the Buyers with 30, 15, and 10 days approximate delivery notice
and 3/2/1 definite notice of delivery. When the Vessel is at the place of
delivery and in every respect physically ready for delivery in accordance with
this Agreement, the Sellers shall give the Buyers a written Notice of Readiness
for delivery. However, such port to be suitable for this purpose (crew changes/
authorities etc).

Sellers to advise Buyers the delivery range and likely delivery port together
with their first notice of delivery.

 

b) The Vessel shall be delivered within January/April 2007, “as is where is” but
always in accordance with terms and conditions of this M.O.A safety afloat at a
safe and accessible berth or at a safe anchorage at a safe port within
Singapore/Japan range, including South Korea and P.R. China, or within Skaw/Port
said range including U.K. or South Africa or South America, port in Sellers
option with 15th April 2007 cancelling in Buyers option, but in any case Vessel
to always be delivered on completion of current voyage Saldanha Bay to Japan.

Expected time of delivery: March 2007

Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 15th April 2007 in
Buyers option

 

c)

If the Sellers anticipate that notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 73 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the



--------------------------------------------------------------------------------

 

Buyers have not declared their option within 73 running days of receipt of the
Sellers’ notification or if the Buyers accept the new date, the date proposed in
the Sellers’ notification shall be deemed to be the new cancelling date and
shall be substituted for the cancelling date stipulated in line 61.

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original canceling date.

 

d) Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.

 

6. Drydocking Divers Inspection (See Rider Clause 17)



--------------------------------------------------------------------------------

7. Spares/bunkers, etc.

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board on shore and on order. All spare parts and spare equipment, if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not shall become the Buyers’ property. Forwarding charges, if any,
shall be for the Buyers’ account. The Sellers are not required to replace spare
parts which are taken out of spare and used as replacement prior to delivery,
but the replaced items shall be the property of the Buyers. The radio
installation and navigational equipment including SVDR if any shall be included
in the sale without extra payment if they are the property of the Sellers.
Unused stores and provisions shall be included in the sale and be taken over by
the Buyers without extra payment. The Vessel has no spare propeller nor spare
tail-end shaft.

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
to be specified

On delivery The Buyers shall take over the unused lubricating oils in tanks and
in unbroached drums as onboard, and pay to the Sellers the price of lubricating
oils at Sellers nett contract price as evidenced by supporting vouchers/invoices
as available. The Vessel to be delivered to her new owners with lubes sufficient
for 30 running days.



--------------------------------------------------------------------------------

Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price. IFO/MDO onboard to remain Charterers
property.

 

8. Documentation

The place of documentation closing: Brussels

In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, as mutually agreed which shall form an addendum
to this contract.

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates or other documents or records related to vessel’s history and are
needed to remain onboard, being required for vetting by Port State Control or
other governmental authorities, which are on board the Vessel shall also be
handed over to the Buyers unless the Sellers are required to retain same, in
which case the Buyers to have the right to take copies. Other technical
documentation which may be in the Sellers’ possession shall be promptly
forwarded to the Buyers at their expense, if they so request. The Sellers may
Keep the Vessel’s log books but the Buyers to have the right to take copies of
same.

 

9. Encumbrances

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters (except the Charter), encumbrances, mortgages and maritime liens or any
other debts whatsoever. The Sellers hereby undertake to indemnify the Buyers
against all consequences of claims made against the Vessel which have been
incurred prior to the time of delivery.

 

10. Taxes, etc.

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.



--------------------------------------------------------------------------------

11. Condition on delivery

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over “as is where
is”.

However, the Vessel shall be delivered with her present class maintained free of
condition/recommendation*, free of average damage affecting the Vessel’s class,
and with all her classification certificates and national/ International trading
certificates, to be clean, valid at least until next survey due (intermediate)
and unextended at the time of delivery; with CSM cycle clean and up-to-date,

 

* Notes, If any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

 

12. Name/markings

Upon delivery the Buyers undertake to change funnel markings if possible. If
not, at next convenient port.

 

13. Buyers’ default

Should the deposit not be paid in accordance with Clause 2. the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

Should the Purchase Price not be paid In accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.

 

14. Sellers’ default

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 or at such date that may have been extended pursuant to
this Agreement the Buyers shall have the option of cancelling this Agreement
provided always that the Sellers shall be granted a maximum of 3 banking days
after Notice of Readiness has been given to make arrangements for the
documentation set out in Clause 8. If after Notice of Readiness has been given
but before the Buyers have taken delivery, the Vessel ceases to be physically
ready for delivery and is not made physically ready again in every respect by
the date stipulated in line 61 or at such dated that may have been extended
pursuant to this Agreement and new Notice of Readiness given, the Buyers shall
retain their option to cancel. In the event that the Buyers elect to cancel this
Agreement the deposit together with Interest earned shall be released to them
immediately.

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or at such dated that may have been extended pursuant to this Agreement
or fail to be ready to validly complete a legal transfer as aforesaid they shall
make due compensation to the Buyers for their loss and for all expenses together
with interest if their failure is due to proven negligence and whether or not
the Buyers cancel this Agreement.

 

15. Buyers’ representatives

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board for the
Vessel’s last voyage prior to delivery at their sole risk and expense.



--------------------------------------------------------------------------------

These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers’ representatives shall sign the Sellers’
letter of indemnity prior to their embarkation. These representatives to sign
the usual Letter of Indemnity before boarding the Vessel.

 

16. Arbitration

 

a)* This Agreement shall be governed by and construed in accordance with English
law and any dispute arising out of this Agreement shall be referred to
arbitration in London in accordance with the Arbitration Acts 1996 or any
statutory modification or re-enactment thereof for the time being in force, one
arbitrator being appointed by each party. On the receipt by one party of the
nomination in writing of the other party’s arbitrator, that party shall appoint
their arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umoire whose decision shall be final. The
arbitrators shall be members of the London Maritime Arbitrators Association.

16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of deletions, alternative 16 a) to apply.

Additional Clauses 17-23, as attached hereto, form an integral part of this
Memorandum of Agreement.

 

For and on behalf of the Sellers     For and on behalf of the Buyers /s/ A.
Verdonck     /s/ Nikos Frantzeskakis Cobelfret Bulk Carriers NV     Nikos
Frantzeskakis A. Verdonck     Chief Commercial & Operations Officer Managing
Director    



--------------------------------------------------------------------------------

This document is computer generated copy of “SALEFORM 1993”, printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd. Any insertion or deletion to the form must
be clearly visible. In the event of any modification made to the proprinted text
of this document, the original document shall apply. The Norwegian Shipbrokers’
Association and Strategic Software Ltd. assume no responsibility for any loss or
damage caused as a result of discrepancies between the original approved
document and this document.



--------------------------------------------------------------------------------

Additional Clauses to the Memorandum of Agreement

Dated 22nd January 2007 W/V “Lowlands Beilun”

Clause 17

Vessel to be delivered without dry-docking, however, Buyers have the option at
their own cost to employ a class recognised diver to inspect Vessel’s bottom and
underwater part not later than two days prior delivery. If any damage is found
and the attending class surveyor considers such damage will affect class or will
impose a condition of class which is affecting her clean condition of class,
then the Owner to arrange according to paragraph a) or b) below whichever
applicable. If the port/anchorage of delivery is not suitable (unclear
waters/currents) for underwater inspection, Sellers, at their time and expense,
to shift the ship to another area suitable for such inspection to be safely
carried out.

 

a) In the event that class imposes a condition that would require the Vessel to
be drydocked before her next scheduled drydocking, then the Sellers shall
arrange at their expense for the Vessel to be drydocked in accordance with
Clause 6 of this Agreement and they shall repair the damage to class
satisfaction to obtain a clean certificate of class without conditions or
recommendations prior to delivery to the Buyers.

The decision of class as to whether underwater damage, if any, imposes a
condition of class shall be final and binding of the parties. In the event that
the Vessel is required to be drydocked as per (a) above the Sellers have the
right to take the Vessel from the intended delivery port and proceed directly in
ballast to a port in the Sellers’ option where such drydocking and repairs to
take place which place to be within Vessel’s delivery range as per Clause 5, it
is agreed that the cancelling date shall be extended per day pro-rata for the
extra time taken to deliver the Vessel caused by ballasting/ drydocking/ repairs
as required to be carried out to class satisfaction as above.

Whilst the Vessel is in drydock the Buyers shall have the right to attend the
Vessel and to have the right to clean, paint and carry out their reasonable
works whilst she is in drydock at the Buyers’ risk and expense provided same
docs not interfere with the Sellers’ work and the Buyers work to be subjected to
the Sellers’ attending superintendent’s approval which however not be
unreasonably withheld

In the event that the Buyer’ works are not completed prior to the time the
Sellers have completed their work, the Sellers have the right to tender notice
of readiness whilst Vessel is still in drydock provided they are in all respects
ready to deliver the Vessel in accordance with the terms of this agreement.
Should the Buyers’ work still not be completed and the Vessel be unable to leave
drydock because of this work within three (3) banking days after the Sellers
have tendered N.O.R. then the Buyers shall take delivery of the Vessel in
drydock and pay for the Vessel even though she remains in drydock.

The cost of docking and undocking shall be for the Sellers’ account but any
extra time and expense spent in drydock after N.O.R. has been tendered by the
Sellers shall be for the Buyers’ account.

 

b)

If the diver’s inspection reveals damage to the underwater parts which would
affect the class, but the class surveyor approves the repair to be deferred and
the Vessel to trade until her next drydocking, the Buyers and Sellers shall
mutually agree a monetary compensation in lieu of actual repair, which shall pay
to the Buyers by deduct from the purchase money at the time of closing. In the
event that agreement



--------------------------------------------------------------------------------

 

cannot be reached, then the compensation to be based upon the average of two
quotations from two respectable shipyards close to the delivery port but within
the delivery range, one obtained by each party, to quantify the costs of repair
estimated for compensation.

Clause 18

The Vessel is on charter to Messrs. Louis Dreyfus Armateurs SAS as charterers
(the “Charterers”) under a time charterparty dd Paris 11 April 2005 (the
“Charter”).

The Sellers undertake to procure that Cobelfret S.A. (“Cobelfret”) shall charter
the Vessel from the Buyers (the “Head Charter”) at US$36,000 per day net (with
no commission payable by the Buyers as owners) for a duration equal to the
remaining period under the Charter and otherwise on terms identical to the
Charter except that clause 33 is to be amended to include Buyers’ banking
details, clause 37 to be amended to a maximum value of US$84,000,000 and Clause
77 to be amended for the change of flag, and Clauses 27 and 28 to be deleted.
Failure by the Sellers to procure that Cobelfret enters into the Head Charter
shall be a default of the Sellers under Clause 14.

This Agreement is subject to consent being obtained from the Charterers that the
Buyers shall be free to change the flag of the Vessel from Belgian flag to
Maltese flag. If such consent is not obtained within 2 banking days after the
date of execution of this Agreement by both parties by fax, this Agreement shall
become null and void without the parties having any claims against each other.

Clause 19

In case of delivery of the vessel on a date later than 23rd February 2007, 12.00
hrs GMT, the sales price agreed will be reduced at a rate of US$30,000 (United
States Dollars Thirty Thousand) per day or pro rata for part of a day that
Vessel is delivered later than 23rd February 2007 12.00 hrs GMT.

The Buyers shall have the right to set-off the above reduction against the
Purchase Price and in such case the Sellers shall agree to deliver the Vessel
against receipt of the reduced Purchase Price.

Cancelling date agreed to remain 15th April 2007 in Buyers’ option. For the
avoidance of doubt, if Buyers decide to grant Sellers extension of the
cancelling date under Clause 5 c) hereof, the provision of this Clause 19 shall
be in full force until actual delivery of the Vessel to the Buyers
(notwithstanding new cancelling date).

Clause 20

The existence of this Agreement as well as the terms hereof should remain
strictly private and confidential subject to any disclosure requirements imposed
on QML by the U.S. Securities and Exchange Commission (“SEC”) or the rules of
NASDAQ and subject further to the following paragraph of this Clause 20. The
restriction imposed by this Clause 20 shall not apply in relation to a party to
the extent (a) such party is required by law to disclose this Agreement and/or
the circumstances surrounding it or (b) the relevant information has been
disclosed to the public other than by a person who would had been subject to the
confidentiality obligations imposed by this Clause 20 or (c) a party is
requested to disclose this Agreement and/or the terms thereof to its financiers,
legal advisers, auditors etc.



--------------------------------------------------------------------------------

Clause 21

The Buyers shall have the right to assign as security any of their rights under
this Agreement to a bank or another financial institution providing the Buyers
with finance in relation to the acquisition of the Vessel.

Clause 22

Any and all notices and communications in connection with this Agreement shall
be in English and addressed as follows.

 

If to the Buyers to:   

Quintana Maritime Limited

c/o Quintana Management LLC

Pandoras 13 & Kyprou Street

166 74 Glyfada

Athens

Greece

  

Fax number: 210 89 48823

Attn.: Mr. Stamatis Molaris and Mr Nikos Frantzeskakis with cc to

Mr. Michael Koutsouridis

If to the Sellers to:   

Cobelfret Bulk Carriers N. V.

Sneeuwbeslaan 14

Antwerp

Belgium

  

Fax number: 32-3-829 9329

Attn: Mr. A. Verdonck

Clause 23

The Sellers agree that QML is entitled to nominate one of its subsidiaries as
the buyer of the Vessel (such subsidiary being called for the purposes of this
Agreement, the “Nominee”) under this Agreement. It is further agreed between the
Sellers and the Buyers that any such nomination is to be made by QML in writing
at least 10 running dates before delivery of the Vessel and in connection
therewith QML will also provide to the Sellers a copy of its letter nominating
the Nominee as Buyers, which nomination shall be accepted by the Nominee by
countersigning such letter.

Finally, it is hereby agreed between the parties thereto, that upon such
nomination taking place the Nominee shall become the “Buyers” for the purposes
of this Agreement and shall have all the rights and obligations QML had by
signing this Agreement. QML will remain responsible for all the obligations the
Buyers have under this Agreement, notwithstanding the nomination of the Nominee,
provided however that, to the extent that the Nominee duly performs and
discharges (or procures the performance and discharge of) the duties and
liabilities undertaken by the Buyers in this Agreement, then such performance
and discharge of the said duties and liabilities by the Nominee shall be deemed
to be proper and due performance and discharge of QML’s duties and liabilities
under this Agreement and the Sellers’ shall not be construed by virtue of the
terms of this Clause 23 that they have the right to ask QML to perform again any
duty or liability that has already been performed by the Nominee.



--------------------------------------------------------------------------------

FOR THE BUYERS     FOR THE SELLERS /s/ Nikos Frantzeskakis     /s/ A. Verdonck
Nikos Frantzeskakis     Cobelfret Bulk Carriers NV Chief Commercial & Operations
Officer     A. Verdonck     Managing Director